FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 13, 2022

                                     No. 04-21-00461-CR

                                 D’Andria BALDERRAMA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6542
                        Honorable Melisa C. Skinner, Judge Presiding


                                       ORDER
      The reporter’s record was due on December 6, 2021. After the due date, court reporter
Mary Beth Sasala filed a notification of late reporter’s record.
       On December 22, 2021, we ordered Appellant to provide written proof to this court that
the reporter’s record has been requested and any payment arrangements, if applicable, were
made.
       On January 13, 2022, Mary Beth Sasala filed a notification of late record indicating (1)
Appellant paid for the record and (2) she expects to complete the record by February 6, 2022.
        The court reporter’s request is GRANTED. The reporter’s record is due on February 7,
2022.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2022.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court